        Case 1:18-cv-04464-RA Document 73
                                       72 Filed 09/09/20
                                                09/08/20 Page 1 of 2




Melissa C. Rodriguez
Partner
+1.212.309.6394
melissa.rodriguez@morganlewis.com



September 8, 2020

VIA ECF

The Honorable Ronnie Abrams
United States District Court
Southern District of New York
40 Foley Square
New York, NY 10007

Re:      Tony Spires v. MetLife Group, Inc., et al., 18-cv-04464-RA

Judge Abrams:

         We represent Defendants MetLife Group, Inc. and Douglas Rayvid

(collectively, “Defendants”)1 and write to request a short, two week extension of time

to submit Defendants’ motion for summary judgment. Defendant’s moving brief is

currently due on September 14, 2020, and with the extension of time, would be due

on September 28, 2020.              Defendants request that the deadline for Plaintiff’s

opposition brief and Defendants’ reply brief also be extended by two weeks. This

is Defendants’ first request for an extension of time concerning the summary

judgment briefing schedule and does not affect any other scheduled dates in this

action. Plaintiff consents to this request.



1
      Former defendants Ricardo Anzaldua and Tom Luckey have been dismissed without prejudice. Dkt.
      Nos. 63 and 66.




                                                    Morgan, Lewis & Bockius     LLP

                                                    101 Park Avenue
                                                    New York, NY 10178-0060            +1.212.309.6000
                                                    United States                      +1.212.309.6001
                 Case 1:18-cv-04464-RA Document 73
                                                72 Filed 09/09/20
                                                         09/08/20 Page 2 of 2




          The Honorable Ronnie Abrams
          September 8, 2020
          Page 2

                  If Defendants’ request is granted, the briefing schedule would be as follows:


                         September 28, 2020 – Defendants’ moving brief due.


                         October 26, 2020 – Plaintiff’s opposition brief due.


                         November 23, 2020 – Defendants’ reply brief due.


                  The Parties are available at the Court’s convenience to discuss the

          aforementioned schedule. Thank you for your consideration.




                                                              Sincerely,


                                                              /s/ Melissa C. Rodriguez


                                                              Melissa C. Rodriguez


          cc: Counsel for Plaintiff (via ECF )




Application granted. The Court adopts the parties' revised briefing schedule
on Defendants' motion for summary judgment.


SO ORDERED.


                                __________________
                                Hon. Ronnie Abrams
                                9/9/2020
